The decision of this court handed down on November 23, 1934 [242 App. Div. 848], is hereby amended to read as follows: Moiion for reargument denied. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ. Motion to resettle order granted and order dated October 29, 1934, resettled by striking therefrom the provision that the petition be dismissed and by inserting in place thereof a provision ordering a new trial. Present — Lazansky, P. J., Hagarty, Tompkins and Davis, JJ.; Carswell, J., not voting.